
	
		III
		112th CONGRESS
		1st Session
		S. RES. 208
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2011
			Mr. Kerry (for himself,
			 Mr. McCain, Ms.
			 Murkowski, and Mr. Webb)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding Mongolian President Tsakhiagiin Elbegdorj’s visit to Washington,
		  D.C., and its support for the growing partnership between the United States and
		  Mongolia.
	
	
		Whereas the United States Government established
			 diplomatic relations with the Government of Mongolia in January 1987, followed
			 by the opening of a United States Embassy in Ulaanbaatar in June 1988;
		Whereas in 1990, the Government of Mongolia declared an
			 end to 1-party Communist rule and initiated lasting democratic and free market
			 reforms;
		Whereas the United States Government has a longstanding
			 commitment, based on its interests and values, to encourage economic and
			 political reforms in Mongolia, having made sizeable contributions to that end
			 since 1991;
		Whereas in 1991, the United States—
			(1)signed a
			 bilateral trade agreement that restored normal trade relations with Mongolia;
			 and
			(2)established a
			 Peace Corps program in Mongolia that has had 869 total volunteers since
			 1991;
			Whereas in 1999, the United States granted permanent
			 normal trade relations status to Mongolia;
		Whereas the Government of Mongolia has increasingly
			 participated in the International Monetary Fund, the World Bank, the Asian
			 Development Bank, and the European Bank for Reconstruction and Development,
			 among other international organizations;
		Whereas in 2007, the House Democracy Partnership began a
			 program to provide parliamentary assistance to the State Great Khural, the
			 Parliament of Mongolia, to promote transparency, legislative independence,
			 access to information and government oversight;
		Whereas on May 24, 2009, the people of Mongolia completed
			 the country’s fourth free, fair, and peaceful democratic election, which
			 resulted in the election of opposition Democratic Party candidate Tsakhiagiin
			 Elbegdorj;
		Whereas in July 2011, Mongolia will assume the 2-year
			 chairmanship of the Community of Democracies;
		Whereas in 2013, Mongolia will host the Seventh
			 Ministerial Meeting of the Community of Democracies in Ulaanbaatar;
		Whereas the Government of Mongolia continues to work with
			 the United States Government to combat global terrorism;
		Whereas Mongolia deployed about 990 soldiers to Iraq
			 between 2003 to 2008 and currently has 190 troops in Afghanistan;
		Whereas in 2010, the Government of Mongolia deployed a
			 United Nations Level II hospital in Darfur, Sudan;
		Whereas the Government of Mongolia has actively promoted
			 international peacekeeping efforts by sending soldiers—
			(1)to protect the
			 Special Court of Sierra Leone;
			(2)to support the
			 North Atlantic Treaty Organization mission in Kosovo; and
			(3)to support United
			 Nations missions in several African countries;
			Whereas the Government of Mongolia has built a successful
			 partnership since 2003 with the Alaska National Guard that includes
			 humanitarian and peacekeeping exercises and efforts;
		Whereas the United States Government and the Government of
			 Mongolia share a common interest in promoting peace and stability in Northeast
			 Asia and Central Asia;
		Whereas in 1991 and 1992, the Government of Mongolia
			 signed denuclearization agreements committing Mongolia to remain a nuclear
			 weapons-free state;
		Whereas in 2010, Mongolia became the Chair of the Board of
			 Governors of the International Atomic Energy Agency;
		Whereas in 2010, the United States and Mongolia signed a
			 Memorandum of Understanding to promote cooperation on the peaceful use of civil
			 nuclear energy;
		Whereas the National Nuclear Security Administration and
			 the Nuclear Energy Agency of the Government of Mongolia successfully completed
			 training on response mechanisms to potential terrorist attacks;
		Whereas between 1991 and 2011, the United States
			 Government granted assistance to Mongolia—
			(1)to advance the
			 legal and regulatory environment for business and financial markets, including
			 the mining sector;
			(2)to promote the
			 reduction of greenhouse gas emissions; and
			(3)to support good
			 governance programming;
			Whereas in 2007, the Millennium Challenge Corporation
			 signed an agreement with Mongolia to promote sustainable economic growth and to
			 reduce poverty by focusing on property rights, vocational education, health,
			 transportation, energy, and the environment;
		Whereas Mongolia's plan to enhance its rail infrastructure
			 promises to diversify its trading and investment partners, to open up new
			 markets for its mineral exports, and to position Mongolia as a bridge between
			 Asia and Europe;
		Whereas the United States has assisted Mongolia’s
			 efforts—
			(1)to address the
			 effects of the global economic crisis;
			(2)to promote sound
			 economic, trade, and energy policy, with particular attention to the banking
			 and mining sectors;
			(3)to facilitate
			 commercial law development; and
			(4)to further
			 activities with Mongolia’s peacekeeping forces and military;
			Whereas in January 2010—
			(1)the United States
			 Government and the Government of Mongolia agreed to promote greater academic
			 exchange opportunities;
			(2)the Mongolian
			 Ministry of Education, Culture and Science pledged to financially support the
			 U.S.-Mongolia Fulbright Program; and
			(3)the United States
			 Department of State announced its intention to increase its base allocation for
			 the U.S.-Mongolia Fulbright Program in fiscal year 2010;
			Whereas in 2011, Mongolia is celebrating the 100 year
			 anniversary of its independence;
		Whereas on June 16, 2011, President Elbegdorj, during a
			 working visit to the United States, is scheduled to meet with President Barack
			 Obama, Congressional leaders, academics, and representatives of the business
			 community;
		Whereas in late 2011, Vice President Joseph Biden is
			 scheduled to travel to Mongolia to highlight our shared interests and
			 values;
		Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Mongolian
			 President Tsakhiagiin Elbegdorj’s historic visit to Washington, D.C. cements
			 the growing friendship between the governments and peoples of the United States
			 and Mongolia;
			(2)the continued
			 commitment of the Mongolian people and the Government of Mongolia to advancing
			 democratic reforms, strengthening transparency and the rule of law, and
			 protecting investment deserves acknowledgment and celebration;
			(3)the United States
			 Government should—
				(A)continue to
			 promote economic cooperation; and
				(B)consider next
			 steps in securing increased investment and trade to promote prosperity for both
			 countries;
				(4)the United States
			 Government should continue to support the Government of Mongolia as it works
			 with the International Monetary Fund, the World Bank, the Asian Development
			 Bank, and the European Bank for Reconstruction and Development to improve its
			 economic system and accelerate development; and
			(5)the United States
			 Government should continue to expand upon existing academic, cultural, and
			 other people-to-people exchanges with Mongolia.
			
